—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 25, 1996, convicting him of robbery in the first degree, robbery in the second degree, burglary in the first degree, burglary in the second degree, criminal *419mischief in the fourth degree, unlawful imprisonment in the first degree, criminal possession of stolen property in the fifth degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the jury instructions adequately informed the jury of the appropriate standards to be applied with respect to the charges which were based wholly upon circumstantial evidence. The words “moral certainty” are not required to be used so long as the jury is instructed in substance that “the inference of guilt is the only one that can fairly and reasonably be drawn from the facts, and that the evidence excludes beyond a reasonable doubt every reasonable hypothesis of innocence” (People v Sanchez, 61 NY2d 1022, 1024; People v Rojas, 240 AD2d 439; People v Marsalis, 189 AD2d 897; People v Pate, 182 AD2d 717; People v Livingston, 157 AD2d 859). The court’s charge in that regard was sufficient.
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.